Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, it is not clear whether the fibers in claim 10 are further limiting the metallized electrically conductive fibers of the first and second carrier layer or are additional fibers which are added to the layers. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-2, 4-6, 8-15  is/are rejected under 35 U.S.C. 103 as obvious over Cedarleaf, U.S. Patent No. 5,370,921 in view of Glatkowski et al, U.S. Patent Application Publication No. 2002/0180077.
Cedarleaf discloses a lightning strike structure comprising two plies of carbon fiber prepreg positioned on top of a lightning strike screen layer,  (which may be a metal mesh or an expanded metal foil, see col. 6, lines 47-63), and then two more plies of prepreg.  See col. 22, lines 14-27.  Each ply of prepreg is considered to correspond to a carrier layer comprising a plurality of electrically conductive fibers, having a void volume at least partially filled with a hardenable composition.  The prepregs can include carbon fibers combined with matrix resins including epoxy, polyester and phenolic resins, and mixtures thereof.  See col. 20, lines 20-30.  Note that carbon fibers are inherently electrically conductive.    The structure may further comprise additional carrier layers, including woven, knitted and nonwoven fabrics formed from polyester, carbon, nylon or glass fibers.  See col. 8, lines 13-49.  The structure can be disposed as lightning protection on a carbon fiber composite prior to bonding or curing.  

Cedarleaf discloses a lightning strike structure comprising two plies of carbon fiber prepreg positioned on top of a lightning strike screen layer,  (which may be a metal mesh or an expanded metal foil, see col. 6, lines 47-63), and then two more plies of prepreg.  See col. 22, lines 14-27.  Each ply of prepreg is considered to correspond to a carrier layer comprising a 
Cedarleaf does not disclose that the protection film displays electrical conductivity along a direction perpendicular to a major surface of the protective film.  However, since the structure of Cedarleaf is the same as the claimed structure, it is reasonable to expect that the structure of Cedarleaf would have the same properties, since like materials must have like properties.
Cedarleaf differs from the claimed invention because it does not disclose the particularly claimed combination of woven and nonwoven layers.  However, since Cedarleaf does disclose that the carrier layers can be woven, knitted or nonwoven fabrics, it would have been obvious to have selected from the various combinations to provide a structure having the desired properties, which vary according to the structure of the fabric employed.
Cedarleaf differs from the claimed invention because it does not disclose that the fibers of the carrier layers are metal coated.
However, Glatkowski discloses employing metal coated fibers of glass, carbon or polymers as useful conductive materials in lightning protection structures.  See paragraph 0009.  
Therefore, it would have been obvious to have employed other known and equivalent types of conductive fibers to form the layers in Cedarleaf as taught by Glatkowski. 

Claims 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cedarleaf, U.S. Patent No. 5,370,921 in view of Glatkowski et al, U.S. Patent Application Publication No. 2002/0180077 and further in view of Langone et al, EP 2,432,634.
Cedarleaf discloses a lightning strike structure comprising two plies of carbon fiber prepreg positioned on top of a lightning strike screen layer,  (which may be a metal mesh or an expanded metal foil, see col. 6, lines 47-63), and then two more plies of prepreg.  See col. 22, lines 14-27.  Each ply of prepreg is considered to correspond to a carrier layer comprising a plurality of electrically conductive fibers, having a void volume at least partially filled with a hardenable composition.  The prepregs can include carbon fibers combined with matrix resins including epoxy, polyester and phenolic resins, and mixtures thereof.  See col. 20, lines 20-30.  Note that carbon fibers are inherently electrically conductive.    The structure may further comprise additional carrier layers, including woven, knitted and nonwoven fabrics formed from polyester, carbon, nylon or glass fibers.  See col. 8, lines 13-49.  The structure can be disposed as lightning protection on a carbon fiber composite prior to bonding or curing.   
Cedarleaf differs from the claimed invention because it does not disclose that the structure includes upper and lower metal layers, or that the metal layers are a non-foraminous foil.  
However, Langone discloses a lightning strike protection structure comprising various metal and fiber reinforced layers.  Langone teaches that the metal layers can be either foils or .  
Applicant's arguments filed 11/5/21 have been fully considered but they are not persuasive. Applicant’s amendment has overcome the previous 112 rejection.  A new rejection is set forth above.  Applicant’s amendment has overcome the 102 rejection. 
With regard to Glatkowski, Applicant argues that there is no motivation to change the carbon fibers of  Cedarleaf to metalized fibers because the other layers provide the conductivity while the carbon fibers provide reinforcement.  However, Glatkowski teaches that metallized carbon fibers are also useful.  Further, the other types of fibers disclosed in Glatkowski would also serve as reinforcing fibers as well as enhancing the conductivity of the structure.  
Applicant argues that the instant invention provides the special technical advantage of z direction electrical conductivity.  However, the claims do not recite any special conductivity.  Further, any showing of an unexpected results must be commensurate in scope with the claims.  The citation to page 2 of the specification has been considered, but the specification states that “the protection films can display electrical conductivity along the z-axis direction” but it is not specific as to what particular configurations are required or how the z-axis conductivity is unexpected and significant.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789